Damron, J. Claimant, May Smith, filed her complaint herein on December 16, 1946, seeking an award under the Workmen’s Compensation Act for the death of her husband, Richard Smith. The record consists of the complaint, departmental report, stipulation with reference to report, claimant’s waiver of brief, respondent’s waiver of brief, and the commissioner’s report. The record discloses that claimant’s decedent, Richard Smith, whs employed at East Moline State Hospital by the Department of Public Welfare. On October 28, 1946 deceased was assisting in the unloading of a railway coal car on the premises of the hospital. The brake of "the car was released and as it moved downgrade, it struck a derail and the impact threw deceased from the car platform to the ground in front of the moving car which ran over and fatally injured him. The respondent had immediate notice of the accident. From this record we make the following findings: that the claimant’s deceased husband, Bichard Smith, at the time of the injury which resulted in his death was 66 years of age, and had no children under the age of 16 years dependent upon him for support. The Court further finds that the injury which resulted in the death of claimant’s husband arose out of and in the course of his employment for the respondent; that at the time of the accident, his rate of pay was $145.00 per month and that his earnings during the year next preceding his death were $1,740.00. An award is hereby entered in favor of the claimant, May Smith, widow of Bichard Smith in the sum of Four Thousand Eight Hundred ($4,800.00) Dollars as provided in Section 7 (a) of the Workmen’s Compensation Act, as amended. Of this amount, the sum of $450.00 has accrued as of April 22, 1947 and is payable to her in a lump sum forthwith. The. remainder of said award amounting to the sum of $4,350.00 is payable to her weekly in installments of $18.00 commencing on April 29, 1947 and continuing each week thereafter at said compensation rate until the last mentioned sum has been fully paid. Such future payments being subject to the terms of the Workmen’s Compensation Act of Illinois; jurisdiction of this cause is hereby retained for the purpose of making such further orders as may from time to time be necessary herein. This award is subject to the approval of the Grover-nor as provided in Section 3 of, “An Act concerning the payment of compensation awards to State employees.”